 

EXHIBIT 10.58

Wells Fargo Loan No. 33-0911464

CONSOLIDATED, AMENDED AND RESTATED PROMISSORY NOTE

$250,000,000.00                                                                                                        

New York, New York
                                                                                                                                                 
June 10, 2011

FOR VALUE RECEIVED ALEXANDER’S KINGS PLAZA, LLC, KINGS PARKING, LLC, and
ALEXANDER’S OF KINGS, LLC, each a Delaware limited liability company, each
having its principal place of business at c/o Alexander’s Inc., 210 Route 4
East, Paramus, New Jersey 07652 (individually or collectively (as the context
may require) herein referred to as “Borrower”) hereby unconditionally promises
to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, having an address at Wells Fargo Center, 1901 Harrison
Street, 2nd Floor, Oakland California 94612 (“Wells”), ROYAL BANK OF CANADA, a
Canadian chartered bank having an address at Three World Financial Center, 12th
Floor, 200 Vesey Street, New York, New York  10281-8098 (“RBC”), and CRÉDIT
AGRICOLE CORPORATE & INVESTMENT BANK,  a banking corporation, organized and
existing under the laws of France, having an address at 1301 Avenue of the
Americas, 18th Floor, New York, New York 10019 (“Credit Agricole”, and together
with Wells and RBC, and their respective successors and assigns, individually or
collectively, as the context may require “Lender”) the principal sum of TWO
HUNDRED FIFTY MILLION AND NO/100 DOLLARS ($250,000,000.00), or so much thereof
as is advanced in lawful money of the United States of America, with interest
thereon to be computed from the date of this Note at the Interest Rate, and to
be paid in accordance with the terms of this Note and that certain Loan
Agreement, dated as of the date hereof, between Borrower, Lenders and Wells, as
administrative agent (in such capacity, the “Agent”) for the benefit of Lenders
(as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Loan Agreement”).  All capitalized terms not
defined herein shall have the respective meanings set forth in the Loan
Agreement.

This Note is intended to consolidate, amend and restate in their entirety those
certain promissory notes (collectively, the “Existing Notes”) described on
Schedule 1 attached hereto and made a part hereof, which Existing Notes are now
held by Administrative Agent on behalf of the Lenders; this Note is not intended
to create any new indebtedness or to constitute a novation as to Borrower’s
obligations under the Existing Notes.


ARTICLE 1

PAYMENT TERMS

Borrower agrees to pay the principal sum of this Note and interest on the unpaid
principal sum of this Note from time to time outstanding at the rates and at the
times specified in Article II of the Loan Agreement and the outstanding balance
of the principal sum of this Note and all accrued and unpaid interest thereon
shall be due and payable on the Maturity Date.

 

--------------------------------------------------------------------------------

 

 

 


ARTICLE 2

DEFAULT AND ACCELERATION

The Debt shall without notice become immediately due and payable at the option
of Agent if any payment required in this Note is not paid on or prior to the
date when due (or, if the Loan Agreement provides for any notice or cure periods
in respect of such payment, on or prior to the expiration of such notice or cure
periods) or if not paid on the Maturity Date or on the happening of any other
Event of Default.


ARTICLE 3

LOAN DOCUMENTS

This Note is secured by the Security Instrument and the other Loan Documents. 
All of the terms, covenants and conditions contained in the Loan Agreement, the
Security Instrument and the other Loan Documents are hereby made part of this
Note to the same extent and with the same force as if they were fully set forth
herein.  In the event of a conflict or inconsistency between the terms of this
Note and the Loan Agreement, the terms and provisions of the Loan Agreement
shall govern.


ARTICLE 4

SAVINGS CLAUSE

Notwithstanding anything to the contrary, (a) all agreements and communications
between Borrower and Agent are hereby and shall automatically be limited so
that, after taking into account all amounts deemed interest, the interest
contracted for, charged or received by Agent shall never exceed the Maximum
Legal Rate, (b) in calculating whether any interest exceeds the Maximum Legal
Rate, all such interest shall be amortized, prorated, allocated and spread over
the full amount and term of all principal indebtedness of Borrower to Agent, and
(c) if through any contingency or event, Agent receives or is deemed to receive
interest in excess of the lawful maximum, any such excess shall be deemed to
have been applied toward payment of the principal of any and all then
outstanding indebtedness of Borrower to Agent, or if there is no such
indebtedness, shall immediately be returned to Borrower.


ARTICLE 5

NO ORAL CHANGE

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower, Agent
or Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

2

 

--------------------------------------------------------------------------------

 

 

 


ARTICLE 6

WAIVERS

Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, notice of intention to accelerate, notice of acceleration, protest
and notice of protest and non‑payment and all other notices of any kind.  No
release of any security for the Debt or extension of time for payment of this
Note or any installment hereof, and no alteration, amendment or waiver of any
provision of this Note, the Loan Agreement or the other Loan Documents made by
agreement between Agent, Lender or any other Person shall release, modify,
amend, waive, extend, change, discharge, terminate or affect the liability of
Borrower or any other Person who may become liable for the payment of all or any
part of the Debt under this Note, the Loan Agreement or the other Loan
Documents.  No notice to or demand on Borrower shall be deemed to be a waiver of
the obligation of Borrower or of the right of Agent or Lender to take further
action without further notice or demand as provided for in this Note, the Loan
Agreement or the other Loan Documents.  If Borrower is a partnership or limited
liability company, the agreements herein contained shall remain in force and be
applicable, notwithstanding any changes in the individuals comprising the
partnership or limited liability company, and the term “Borrower,” as used
herein, shall include any alternate or successor partnership or limited
liability company, but any predecessor partnership or limited liability company
and their partners or members shall not thereby be released from any liability. 
If Borrower is a corporation, the agreements contained herein shall remain in
full force and be applicable notwithstanding any changes in the shareholders
comprising, or the officers and directors relating to, the corporation, and the
term “Borrower,” as used herein, shall include any alternative or successor
corporation, but any predecessor corporation shall not be relieved of liability
hereunder.  Nothing in the foregoing sentence shall be construed as a consent
to, or a waiver of, any prohibition or restriction on transfers of interests in
such partnership, limited liability company or corporation, which may be set
forth in the Loan Agreement, the Security Instrument or any other Loan Document.


ARTICLE 7

TRANSFER

Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer, Agent may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein or under applicable
law given to Agent with respect thereto, and Agent shall thereafter forever be
relieved and fully discharged from any liability or responsibility in the
matter; but Agent shall retain all rights hereby given to it with respect to any
liabilities and the collateral not so transferred.

3

 

--------------------------------------------------------------------------------

 

 

 


ARTICLE 8

EXCULPATION

The provisions of Article XIII of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.


ARTICLE 9

GOVERNING LAW

This Note shall be governed, construed, applied and enforced in accordance with
the laws of the State and the Applicable Laws of the United States of America.


ARTICLE 10

NOTICES

All notices or other written communications hereunder shall be delivered in
accordance with Article XIV of the Loan Agreement.


ARTICLE 11

JOINT AND SEVERAL LIABILITY

If Borrower consists of more than one Person or party, the obligations and
liabilities of each Person or party shall be joint and several.

[NO FURTHER TEXT ON THIS PAGE]

4

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

BORROWER:

ALEXANDER’S OF KINGS, LLC, a Delaware
limited liability company

 

By:

/s/ Alan J. Rice

Name:

Alan J. Rice

Title:

Secretary

 

KINGS PARKING, LLC, a Delaware limited
liability company

 

By:

/s/ Alan J. Rice

Name:

Alan J. Rice

Title:

Secretary

 

ALEXANDER’S KINGS PLAZA, LLC, a
Delaware limited liability company

 

By:

/s/ Alan J. Rice

Name:

Alan J. Rice

Title:

Secretary

 

 

--------------------------------------------------------------------------------

 

 

LENDER:

WELLS FARGO BANK, NATIONAL
ASSOCIATION

 

By:

/s/ John G. Nicol

Name:

John G. Nicol

Title:

Director

 

LENDER:

ROYAL BANK OF CANADA, a Canadian
chartered bank

 

By:

/s/ G. David Cole

Name:

G. David Cole

Title:

Authorized Signatory

 

LENDER:

CRÉDIT AGRICOLE CORPORATE &
INVESTMENT BANK, a banking corporation
organized and existing under the laws of France

 

By:

/s/ Daniel J. Reddy

Name:

Daniel J. Reddy

Title:

Director

 

By:

/s/ Paul T. Ragusin

Name:

Paul T. Ragusin

Title:

Director

2

 

--------------------------------------------------------------------------------

 

 

Schedule 1

Existing Notes

TERM LOAN NOTES

1.         Note dated March 12, 1999 in the amount of $15,000,000 made by
Alexander’s Kings Plaza Center, Inc., Kings Plaza Corp. and Alexander’s
Department Stores of Brooklyn, Inc. to Bayerische Landesbank, Cayman Islands
Branch.

2.         Note dated July 2, 1999 in the amount of $18,750,000 made by
Alexander’s Kings Plaza Center, Inc., Kings Plaza Corp. and Alexander’s
Department Stores of Brooklyn, inc. to Bayerische Hypo-Und Vereinsbank AG, New
York Branch.

3.         Note dated July 2, 1999 in the amount of $7,500,000 made by
Alexander’s Kings Plaza Center, Inc., Kings Plaza Corp. and Alexander’s
Department Stores of Brooklyn, Inc. to Comerica Bank.

4.         Note dated July 2, 1999 in the amount of $24,375,000 made by
Alexander’s Kings Plaza Center, Inc., Kings Plaza Corp. and Alexander’s
Department Stores of Brooklyn, Inc. to The Bank of New York.

5.         Note dated July 2, 1999 in the amount of $24,375,000 made by
Alexander’s Kings Plaza Center, Inc., Kings Plaza Corp. and Alexander’s
Department Stores of Brooklyn, Inc. to UBS AG, Stamford Branch.

BUILDING LOAN NOTES

6.         Building Loan Note dated August 9, 1999 in the amount of
$5,299,612.50 made by Alexander’s Kings Plaza Center, Inc., Kings Plaza Corp.
and Alexander’s Department Stores of Brooklyn, Inc. to UBS AG, Stamford Branch.

7.         Building Loan Note dated August 9, 1999 in the amount of
$4,076,625.00 made by Alexander’s Kings Plaza Center, Inc., Kings Plaza Corp.
and Alexander’s Department Stores of Brooklyn, Inc. to Bayerische Hypo-Und
Vereinsbank AG, New York Branch.

8.         Building Loan Note dated August 9, 1999 in the amount of
$3,261,300.00 made by Alexander’s Kings Plaza Center, Inc., Kings Plaza Corp.
and Alexander’s Department Stores of Brooklyn, Inc. to Bayerische Landesbank,
Cayman Islands Branch.

9.         Building Loan Note dated August 9, 1999 in the amount of
$1,630,650.00 made by Alexander’s Kings Plaza Center, Inc., Kings Plaza Corp.
and Alexander’s Department Stores of Brooklyn, Inc. to Comerica Bank.

10.       Building Loan Note dated August 9, 1999 in the amount of $5,299,612.50
made by Alexander’s Kings Plaza Center, Inc., Kings Plaza Corp. and Alexander’s
Department Stores of Brooklyn, Inc. to UBS AG, Stamford Branch.

 

--------------------------------------------------------------------------------

 

 

 

Notes 6 to 10 are secured by a Building Loan Fee and Leasehold Mortgage,
Assignment of Leases and Rents and Security Agreement, dated as of August 9,
1999 in the amount of $19,567,800.00, among Alexander’s King Plaza Center, Inc.,
Kings Plaza Corp., Alexander’s Department Stores of Brooklyn, Inc. and UBS AG,
Stamford Branch, as administrative agent for lenders, recorded on September 17,
1999 in Reel 4587 page 956.

PROJECT LOAN NOTES

11.       Project Loan Note dated August 9, 1999 in the amount of $2,825,387.50
made by Alexander’s Kings Plaza Center, Inc., Kings Plaza Corp. and Alexander’s
Department Stores of Brooklyn, Inc. to UBS AG, Stamford Branch.

12.       Project Loan Note dated August 9, 1999 in the amount of $2,825,387.50
made by Alexander’s Kings Plaza Center, Inc., Kings Plaza Corp. and Alexander’s
Department Stores of Brooklyn, Inc. to The Bank of New York.

13.       Project Loan Note dated August 9, 1999 in the amount of $1,738,700.00
made by Alexander’s Kings Plaza Center, Inc., Kings Plaza Corp. and Alexander’s
Department Stores of Brooklyn, Inc. to Bayerische Landesbank, Cayman Islands
Branch.

14.       Project Loan Note dated August 9, 1999 in the amount of $2,173,375.00
made by Alexander’s Kings Plaza Center, Inc., Kings Plaza Corp. and Alexander’s
Department Stores of Brooklyn, Inc. to Bayerische Hypo-Und Vereinsbank AG, New
York Branch.

 

 

2

 

--------------------------------------------------------------------------------

 